     Case 9:19-cr-80139-RLR Document 1 Entered on FLSD Docket 07/17/2019 Page 1 of 11
AO 9 1 (Rev. 08/09) Criminal Complaint



                                     UNITED STATES DISTRICT COURT                                         FILEDBY           5p            D.C.
                                                               for the
                                                  South ern Di strict of F lorida
                                                                                                                        JUL 1 7 2019
                  United States of America                        )                                                ANGELA E. NOBLE
                                                                                                                  CLERK U.S. DISt Ct
                                v.                                )
                Kevin Augustine OUTTEN,                           )       Case No. 19-8274-DLB         -----~s.~o~.o~F~F~L~A~.-~w~:~P.a~:_____J
                  Blanc AUGUSTIN, and                             )
              Jorge Luis JIM ENEZ-LOVERA,                         )
                                                                  )
                            Dejendant(s)


                                                   CRIMINAL COMPLAINT

          I, the comp lainant in thi s case, state that the following is true to the best of my know ledge and belief.
On or about the date(s) of                   July 3, 2019                in the county of             Palm Beach **              in the

     Southern          District of _ _ __,_F_,_,
                                            Io'-"ri=d=a_ _ _ , the def endant(s) v iolated:

             Code Section                                                   Offense Description
Title 8 U.S.C . § 1324(a)(1)(A)(iv)               Alien Smuggling; Attempted illegal reentry after deportation
Title 8 USC§§ 1326(a) and (b)(2)
(Outten)

Title 8 U.S.C. § 1325(a)                          Attempted illegal entry into the United States
(Augustin and Jimenez-Lovera)
                                              ** Upon the high seas and out of the jurisdiction of any particular State or
                                              district, and elsewhere , with Palm Beach County, in the Southern District of
                                              Florida , being the district to which the offenders were first brought.

          This criminal complaint is based on these fac ts:
See Attached Affidavit




         &!f Conti nued on the attached sheet.


                                                                                              Complainant 's sig nature

                                                                                                                          ICE
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


D ate:
                                                                                                 Judge's signature              -
City and state:                      West Palm Beach FL
Case 9:19-cr-80139-RLR Document 1 Entered on FLSD Docket 07/17/2019 Page 2 of 11



                               AFFIDAVIT IN SUPPORT OF
                         AN APPLICATION FOR ARREST WARRANT

          I, Sean Cohen, being first duly sworn, hereby depose and state as follows:

          1.     I have been a Special Agent with Immigration and Customs Enforcement, now

  known as Homeland Security Investigations, since December 2011. As a Special Agent, I have

  received extensive training and have been assigned to conduct investigations of criminal violations

  of the United States Code concerning criminal violations of immigration laws. Furthermore, I am

  trained and experienced in the legal requirements for aliens to enter the United States. I am

  responsible for investigating aliens entering the United States and investigating violations of

  statutes relating to Immigration and Customs Enforcement, including Title 8 of the United States

  Code.

          2.     This affidavit is based upon my own knowledge as well as information provided to

  me by other law enforcement officers. This affidavit does not set forth every fact known to me

  regarding the investigation but only those facts necessary to establish probable cause to believe

  that: 1) Kevin Augustine OUTTEN committed the offense of alien smuggling, in violation of

  Title 8, United States Code, Section 1324(a)(l)(A)(iv), and attempted illegal re-entry after

  deportation, in violation of Title 8, United States Code, Sections 1326(a) and (b )(2); 2) Blanc

  AUGUSTIN committed the offense of attempted illegal entry, in violation of Title 8, United States

  Code,, Section 1325(a); and 3) Jorge Luis JIMENEZ-LOVERA committed the offense of

  attempted illegal entry, in violation of Title 8, United States Code, Section 1325(a).

          3.     On Wednesday, July 3, 2019 at approximately 0150 hours, Customs and Border

  Protection air and marine assets identified a vessel approximately 25 nautical miles east of Boca

  Raton, Florida. At approximately 0300 hours, Palm Beach County Sheriff's Marine Enforcement

  Unit (MEU) intercepted the vessel. Upon arrival on scene, agents determined that the vessel had
Case 9:19-cr-80139-RLR Document 1 Entered on FLSD Docket 07/17/2019 Page 3 of 11



  16 passengers on board, which included one Bahamian national, one Dominican Republic national,

  and fourteen Haitian nationals. Border Patrol Agent (BP A) Miguel Esteves was one of the agents

  assigned to the Palm Beach County Sheriffs MEU that intercepted the vessel.

           4.    According to BPA Miguel Esteves, he and other PBSO deputies were on patrol near

  the Lake Worth Inlet, and received a call for assistance from a CPB/AMO aircraft.

           5.    The aircraft crew spotted a target of interest (TOI) approximately 25 nautical miles

  east of Boca Raton, Florida. The TOI was traveling westbound at approximately 17 knots without

  navigation lights. The TOI was described as a cabin vessel with a top cover and twin outboard

  engmes.

           6.    Agent Esteves came in contact with CBP aircraft via service radio and was able to

  get a projected intercept path that put the MEU vessel and the TOI inside the United States

  territorial waters in order to conduct a boarding. At approximately 0245, the MEU got close to

  the TOI noticing that the vessel was navigating without the proper lighting requirements while

  crossing into U.S. waters. The MEU agents energized their emergency equipment (blue lights and

  siren) initiating a vessel stop at coordinates (N26 ' 26.453 and W -79' 51.357) on a Florida registered

  vessel number FL 6486RH. The TOI came to a complete stop and the driver later identified as

  Kevin Augustine OUTTE , a Bahamian national, complied with the commands from the MEU

  agent.

           7.    The MEU agent was able to observe some people sitting on the back deck of the

  vessel and several others inside the cabin. Agent Esteves administratively questioned OUTTEN

  about how many people he was traveling with. OUTTEN replied that he did not know but that he

  thought it was about 20. The passengers were ordered out of the cabin. The MEU agents

  immediately noticed that the subjects were not wearing regular boating apparel and appeared to be

                                                    2
Case 9:19-cr-80139-RLR Document 1 Entered on FLSD Docket 07/17/2019 Page 4 of 11



  really nervous and did not speak English.     Agent Esteves asked the passengers about their

  nationalities but none seemed to understand the agent. OUTTEN informed the agent that they

  were all from Haiti. Agent Esteves was able to identify a female passenger who understood the

  English language and asked her if any of the occupants had any documents allowing them to be in

  the United States. She asked all ofthe occupants, and they all answered "no."

         8.     Agent Esteves asked OUTTEN about their origin and destination. OUTTEN

  replied that they came from Freeport, Bahamas and he was going to drop them off in Palm Beach,

  Florida. BP A Esteves also stated that OUTTEN mentioned OUTTEN drove the boat.

         9.     Besides the adult male Bahamian boat captain (OUTTEN), there were a total of 15

  passengers, to include 7 female Haitians, 7 male Haitians, and 1 male Dominican.

         10.    The MEU requested the assistance of the United States Coast Guard and all subjects

  were transferred over to the USCG Cutter Webber pending an RTC call. Based on the RTC call,

  it was determined that the subjects would be landed in order to be processed for administrative

  removal.

         11.    On July 4, 2019, at approximately 1515 hours, the aliens were landed at the U.S.

  Coast Guard Lake Worth Station, Riviera Beach, Palm Beach County, Southern District ofFlorida,

  and turned back over to U.S. Border Patrol, where they were transpmied to the Border Patrol

  Station in Rivera Beach.

         12.    Through later interviews, the aliens advised that they departed Freeport, Bahamas

  on July 02, 2019, at approximately 2200 hours on a vessel with the intention of traveling to the

  United States. They were smuggled into the U.S. onboard the vessel that was operated by Kevin

  Augustine OUTTEN.



                                                 3
Case 9:19-cr-80139-RLR Document 1 Entered on FLSD Docket 07/17/2019 Page 5 of 11



         13.    On Monday, July 8, 20 19 and Tuesday, July 9, 20 19, your affiant spoke

  telephonically with BP A Esteves, and BP A Esteves confirmed that he saw a male, later identified

  as Kevin Augustine OUTTEN, driving the vessel and standing behind the helm of the vessel.

         14.    On Wednesday, July 10, 20 19, Border Patrol Agent in Charge (PAIC) Angel Belen,

  the PAIC of the West Palm Beach Border Patrol Station, provided the following written statement:

  On July 3, 20 19, an agent from West Palm Beach Stati on (WES) assigned to the Palm Beach

  County Sheriffs Office (PBSO) marine unit interdicted a maritime smuggling event 10 nautical

  miles (NM) east of Delray Beach, Florida. (26.447710/-79.854666). The captain, OUTTEN,

  attempted to smuggle 15 migrants into the United States. Ten migrants were repatriated back to

  the Bahamas. Five of the adult migrants and OUTTEN were detained and processed for removal

  (four Haitian males and one Dominican male). OUTTEN, a Bahamian national, was previously

  removed from the U.S. after serving over oneyear for alien smuggling in 2006. On July 4, 2019,

  I [PAIC Belen] was transporting aliens from U.S Coast Guard Station Lake Worth Inlet to U.S.

  Border Patrol station. While moving OUTTEN toward transport van, I [PAIC Belen] told another

  agent that OUTTE     was the boat driver. OUTTEN corrected me [P AIC Belen] and told me he

  was the boat captain. I [PAIC Belen] referenced him as a driver one more time while placing him

  into the detention area ofthe transport van, and he again corrected me [PAIC Belen] again. This

  concludes PAIC Belen's written statement.

         15.    On Thursday, July 4, 2019 at approximately 1558 hours, Intelligence Research

  Specialist (IRS) John Labbe with the Homeland Security Investigations (HSI) advised one of the

  Haitian male passengers, Blanc AUGUSTIN, of his Miranda Rights. AUGUSTIN placed his

  initials next to each line on the Miranda Rights form indicating he understood his rights.



                                                 4
Case 9:19-cr-80139-RLR Document 1 Entered on FLSD Docket 07/17/2019 Page 6 of 11



  AUGUSTIN agreed to speak without the presence of legal counsel, and AUGUSTIN signed the

  waiver portion of the Miranda Rights form at approximately 1603 hours.

          16.      The interview was conducted in the Creole language with IRS Labbe serving as an

  interpreter. The below is an interview summary. It is not intended to be a verbatim account and

  does not memorialize all statements made during the interview. Communications by the parties in

  the interview room were captured using an audio recorder. The recording captures the actual words

  spoken.

          17.      AUGUSTIN stated he has a cousin named Richard Augustin who lives in the

  United States.

          18.      AUGUSTIN said he started his trip about 3 months ago by leaving Haiti, and

 travelling to an island somewhere. AUGUSTIN said that he was told by other Haitians that he

  landed in Freeport, Bahamas. AUGUSTIN said that he did not have permission nor any documents

  to enter the U.S. and that he knows you need documents to enter the U.S. AUGUSTIN said that

  he was not sure where the boat was going after it left the Bahamas.

          19.      AUGUSTIN said that he did not pay anyone for his trip to the Bahamas, and he did

  not pay anyone for his trip from the Bahamas to the U.S.

          20.      AUGUSTIN said he realized who was driving the boat when the boat was

  interdicted.     (Agent note: During the interview with AUGUSTIN, your affiant showed

  AUGUSTIN a photographic line-up of six different males, and AUGUSTIN identified the male in

  photograph #5 as the driver of the vessel who was bringing AUGUSTIN and the other migrants

  towards the U.S. The male in photograph #5 is Kevin Augustine OUTTEN) . AUGUSTIN signed

  his name and put the date, 04-07-2019, under photograph #5). AUGUSTIN said the driver was

  Bahamian.

                                                   5
Case 9:19-cr-80139-RLR Document 1 Entered on FLSD Docket 07/17/2019 Page 7 of 11



         21.     AUGUSTIN said there were mostly Haitians on the boat, and there was one

  Dominican male.

         22.     AUGUSTIN said his hometown is Port-de-Paix, Haiti.

         23.     AUGUSTIN said that he left Haiti primarily for economic reasons, and there were

  some people around his area who were giving him pressure to leave.          The interview with

  AUGUSTIN concluded at approximately 1623 hours.           This concludes the summary of the

  interview with AUGUSTIN. A check of the National Crime Information Center (NCIC) system

  and a criminal history check reveals AUGUSTIN has no wants or wanants and no previous

  criminal history.

         24.     On Thursday, July 4, 20 19, SA Antony Diez with the Homeland Security

  Investigations (HSI) advised Jorge Luis JIMENEZ-LOVERA (Dominican Republic national) of

  his Miranda Rights using a standardized form. After being advised of his Miranda Rights,

  JIMENEZ-LOVERA (hereafter called JIMENEZ) agreed to speak without the presence of legal

  counsel, and JIMENEZ signed the waiver portion of the Miranda Rights form.

         25 .    SA Diez and BPA Juan Miranda began to interview JIMENEZ at approximately

  1547 hours. The interview was conducted in the Spanish language. The below is an interview

  summary. It is not intended to be a verbatim account and does not memorialize all statements

  made during the interview. Communications by the parties in the interview room were captured

  using an audio recorder. The recording captures the actual words spoken.

         26.     JIMENEZ stated he paid a total of $15,000.00 (U.S. dollars) to be smuggled to the

  U.S. JIMENEZ stated he paid $7,000.00 to a "Jeff" in Freeport, Bahan1as, and JIMENEZ paid

  $8 ,000.00 to a friend of a "Greg" in Nassau, Bahamas.



                                                 6
Case 9:19-cr-80139-RLR Document 1 Entered on FLSD Docket 07/17/2019 Page 8 of 11



         27.     JIMENEZ stated the boat had 15 people on it and left Freeport, Bahamas.

  JIMENEZ stated he and the other migrants met at approximately 2100 hours at a beach in Freeport

  prior to departing on the boat.

         28.     JIMENEZ stated he was provided and wore a life vest.

         29.     JIMENEZ said he was headed to West Palm Beach, FL and would then be going to

  Pembroke Pines, FL.

         30.     JIMENEZ said the captain admitted to being the captain of the vessel when the

  vessel was intercepted by law enforcement. JIMENEZ said the boat captain was using a compass

  to find his way. (Agent note: During the interview, JIMENEZ was shown a photographic line-up

  of six different males, and JIMENEZ identified the male in photograph #5 as the captain of the

  vessel. The male in photograph #5 is Kevin Augustine OUTTEN (Bahamian national). JIMENEZ

  placed his initials under photograph #5.)

         31.     JIMENEZ stated he left the Dominican Republic in December 2018, that he spent

  five months in Nassau, and then he spent six weeks in Freeport. The interview concluded at

  approximately 1622 hours. This concludes the summary of the interview with JIMENEZ. A check

  of the NCIC system and a criminal history check reveals JIMENEZ has no wants or warrants and

  no previous criminal history.

         32.     A criminal history check reveals Kevin OUTTEN was sentenced on April 2, 2007

  to a prison te1m of one year and one day for alien smuggling, in violation of 8 U.S.C. §

  1324(a)(l)(A)(i). According to the criminal complaint issued in that case, OUTTEN admitted to

  agents that he was hired to smuggle aliens into the U.S. for pecuniary gain.

         33.     Records contained in OUTTEN's immigration file confirm that OUTTEN is a

  native and citizen of the Bahamas. Records also confirm that OUTTEN was ordered removed

                                                  7
Case 9:19-cr-80139-RLR Document 1 Entered on FLSD Docket 07/17/2019 Page 9 of 11



  from the United States, and was physically removed from the United States to the Bahamas on

  December 26, 2007.

         34.     A fingerprint examiner confirmed that the fingerprint contained on OUTTEN's

  prior warrant of removal matches the fingerprint belonging to OUTTEN.

         35.     Agents performed a records check in the Computer Linked Application

  Informational Management System (CLAIMS) to determine if OUTTEN filed an application for

  permission to reapply for admission into the United States after deportation or removal. After a

  search was perfom1ed in that database system, no record was found to exist indicating that

  OUTTEN obtained consent from the Attorney General of the United States or from the Secretary

  of Homeland Security, for re-admission into the United States as required by law.

         36.     Based on the foregoing facts, I submit that probable cause exists to believe that:

  1) Kevin Augustine OUTTEN committed the offense of alien smuggling, in violation of Title 8,

  United States Code, Section 1324(a)(l)(A)(iv), and attempted illegal re-entry after deportation, in

  violation of Title 8, United States Code, Sections 1326(a) and (b)(2); 2) Blanc AUGUSTIN

  committed the offense of attempted illegal entry, in violation of Title 8, United States Code,




                                                   8
Case 9:19-cr-80139-RLR Document 1 Entered on FLSD Docket 07/17/2019 Page 10 of 11



  Section 1325(a); and 3) Jorge Luis JIMENEZ-LOVERA committed the offense of attempted

  illegal entry, in violation of Title 8, United States Code, Section 1325(a).



  FURTHER AFFIANT SA YETH NAUGHT.


                                                        Respectfully submitted,



                                                        Sean Cohen
                                                        Special Agent
                                                        Homeland Security Investigations


                                                            ""JL.
         Subscribed and sworn to before me on July       1]_,2019


                                                          H   . DAVE LEE BRANNON
                                                          UNITED STATES MAGISTRATE JUDGE




                                                    9
Case 9:19-cr-80139-RLR Document 1 Entered on FLSD Docket 07/17/2019 Page 11 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No.   19-8274-DLB




  UNITED STATES OF AMERICA

  v.                                                                     FILED BY
                                                                                   - <Q
                                                                                     --l.--- D.C.
  Kevin Augustine OUTTEN, Blanc AUGUSTIN,
  and Jorge Luis JIMENEZ-LOVERA,                                                JUL 1 7 2019
                                                                              ANGELA E. NOBLE
                    Defendants.                                              CLERK U.S. DIST CT
  ____________________________/                                              S.D. OF FLA. - w:P.s :




                                  CRIMINAL COVER SHEET

  1.   Did this matter originate from a matter pending in the Central Region of the United States
       Attorney' s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?         Yes .f No

  2.   Did this matter originate from a matter pending in the Northern Region of the United States
       Attorney's Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _ Yes__{_ No



                                               Respectfully submitted,

                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY


                                       BYroo ~~D-
                                               RINKU TRlBUIANI
                                               ASSISTANT UNITED STATES ATTORNEY
                                               Florida Bar No. 0150990
                                               500 South Australian Avenue, Suite 400
                                               West Palm Beach, Florida 33401
                                               Tel:       561-820-8711
                                               Fax:       56 1-820-8777
                                               Email:     rinku.tribuiani@usdoj .gov
